Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claim 1, line 12 “ as compared to during a steady state operation” is added between core and the end period.
Claim 7 is cancelled.

This amendment was made because as recited “flow of liquid oxygen is at least reduced to the closed core” is indefinite as without comparison it is not possible to determine how the closed core flow is reduced.  This was made in view of applicant’s specification which discusses what the limitation is reduced with respect to.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Lehman (US PG Pub 20060075778), Grenier (US RE36435), and Lehman (US PG Pub 20020017112) all teach the invention substantially.  Specifically all three prior art references teach the use of separate cores for vaporizers with Lehman (200200017112) teaching the use of a film-type vaporizer specifically (abstract).  Grenier teaches the use of different starting conditions than steady-state operation (Column 5, lines 22-41) but does not teach that the flow to the closed core is reduced.  Corduan also teaches the use of multiple reboiler in tangent as a single reboiler but also does not teach reducing flow during start up.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M KING/Primary Examiner, Art Unit 3763